Citation Nr: 0026529	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This appeal arises from a December 1998 rating decision by 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).     



FINDING OF FACT

1.  A psychiatric disorder, including schizophrenia, was not 
shown in service and was not manifested during service.  

2.  The veteran has not submitted competent medical evidence 
that demonstrates a nexus or relationship between his 
currently diagnosed schizophrenia and his period of service.  

3.  A psychosis was not manifested within two years of 
separation from service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for a 
psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The requirements for service connection for a psychosis 
for the purpose of establishing eligibility for treatment 
have not been met.  38 U.S.C.A. § 1702 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's complete service medical records are 
unavailable, as they apparently were destroyed in the fire at 
the National Personnel Records Center in 1973.  However, the 
examination segment of the March 1955 separation examination 
report is negative for findings of a psychiatric condition.    

A VA discharge summary states that the veteran was admitted 
in December 1957 for treatment of a schizoid reaction with 
acute paranoia.  He related a history of a 'nervous 
breakdown' in 1953 prior to his active service.  The summary 
notes that the veteran had been an introvert and that his 
pre-psychotic personality had many schizoid components.  His 
history included trauma from seeing his father killed as he 
stepped from a truck that the veteran was driving.  This 
occurred when the veteran was 22 years old, or in 1947.  The 
veteran tried to assume responsibility for the family and 
their farm.  The summary also states that the veteran had 
difficulty adjusting to service and was more introverted upon 
his return.  The subsequent loss of the farm was very 
traumatic to him.  Psychotic symptoms were noticed at that 
time, which was approximately a year prior to 
hospitalization.  He described a time during which he cried 
easily and remained in bed.  He was delusional on admission 
but improved after treatment with various medications and 
electro-shock, which and suppressed his delusional content.  
He was discharged with a diagnosis of schizophrenic reaction, 
paranoid type, acute, manifested by distortion of reality, 
paranoid delusions, ideas of reference and withdrawal.

An April 1998 letter from a private physician states that he 
had seen the veteran in August and September 1993 for a 
depressive disorder.  He was hospitalized for a few days, 
seen once thereafter and had not been seen since.  
Treatment notes dated from March 1993 to April 1998 from the 
Gage County Medical Clinic are negative for medical evidence 
or medical opinions linking the veteran's psychiatric 
pathology to his active service.  

The veteran's March 1999 appeal states that that he was 
discharged in March 1955 and hospitalized in December 1957, 
after the two-year presumption period had run.  He asserted 
that his current condition was incurred in or aggravated 
during his active service.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as psychoses, if 
it becomes manifest to a compensable degree within one year 
period of the veteran's separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In the instant case the separation examination is negative 
for evidence of a psychiatric condition during service.  A VA 
discharge summary indicates that the veteran was hospitalized 
in late 1957, over two years after his separation.  It also 
states that the veteran had had long-standing psychiatric 
difficulties and one instance of hospitalization prior to 
active service.  The summary is negative for medical evidence 
of aggravation during service and for medical opinions 
linking the veteran's psychiatric condition to his active 
service.  

The Board has considered the veteran's statements, as well as 
the medical evidence.  However, there is no medical evidence 
of the presence of any psychiatric disorder within the 
applicable presumptive period and there are no medical 
opinions linking any current psychiatric disorder to service.  
The Board would also observe that the veteran concedes in his 
Substantive Appeal that his psychiatric disorder was first 
diagnosed more than two years following service. Therefore, 
the veteran's service connection claim is not well grounded 
and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that this claim is not well grounded.  However, the 
United States Court of Appeals for Veterans Claims has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for a 
psychiatric disorder.  See Robinette v. Brown, 8 Vet.App. 69, 
at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing the presence of a psychiatric disorder in active 
service, within one year of separation from service, or 
medical evidence of a causal link between his current 
psychiatric disorder and his period of active service.

Service Connection for Treatment

For purposes of VA treatment, any veteran of World War II, 
the Korean conflict, the Vietnam era, or the Persian Gulf War 
who developed an active psychosis (1) within two years after 
discharge or release from the active military, naval, or air 
service, and (2) before July 26, 1949, in the case of a 
veteran of World War II, before February 1, 1957, in the case 
of a veteran of the Korean conflict, before May 8, 1977, in 
the case of a Vietnam era veteran, or before the end of the 
two-year period beginning on the last day of the Persian Gulf 
War, in the case of a veteran of the Persian Gulf War, shall 
be deemed to have incurred such disability in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1702 
(West 1991).  

In this case the evidence shows that the veteran was first 
hospitalized and diagnosed with schizophrenia in December 
1957, more that two years after his separation from service 
on March 30, 1955.  No medical evidence has been submitted 
which demonstrates that the veteran developed an active 
psychosis before February 1, 1957.  T he veteran does not 
contend that his schizophrenia was diagnosed prior to 
December 1957.  Consequently, service connection for 
schizophrenia for purposes of eligibility for treatment is 
not warranted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied. 

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment is denied. 



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals



 

